348 S.W.3d 183 (2011)
James W. FROST, Appellant,
v.
STATE of Missouri, Respondent.
No. ED95526.
Missouri Court of Appeals, Eastern District, Division Two.
September 20, 2011.
Scott Thompson, St. Louis, MO, for appellant.
Chris Koster, Dora A. Fichter, Shaun J. Mackelprang, Jefferson City, MO, for respondent.
*184 Before: KATHIANNE KNAUP CRANE, P.J., LAWRENCE E. MOONEY, J., and KENNETH M. ROMINES, J.

ORDER
PER CURIAM.
James W. Frost (Frost) appeals the Judgment of the Circuit Court of the City of St. Louis, the Honorable Bryan L. Hettenbach presiding. Frost pled guilty in two separate cases to a total of two counts of forcible rape, two counts of forcible sodomy, two counts of armed criminal action, one count of kidnapping, and one count of stealing a motor vehicle. He was represented by counsel in both cases. Neither plea was made pursuant to an agreement with the State. Frost was sentenced in the first case to two terms of twenty-five years and one term of fifteen years, all terms to run consecutively for a total of forty years. In the second case he was sentenced to four terms of twenty-five years to run concurrently with each other and one term of seven years, to be served consecutively, for a total of thirty-two years. The sentences in the two cases were to run concurrently for a maximum forty year sentence.
On appeal, Frost argues that the Court erred by denying his motion for post-conviction relief without an evidentiary hearing because his plea counsel was ineffective for allegedly promising him he would receive a sentence of no more than twenty-five years if he pled guilty. We have reviewed the briefs and the Record on Appeal and find no error of law in this case. Thus, a written opinion would have no precedential value. The parties have been provided with a memorandum for their information only, setting forth the reasons for this order. The judgment is affirmed pursuant to Rule 84.16(b).
AFFIRMED.